Appeal from an order of the Special Term entered in the Ulster County Clerk’s office on September 23, 1943, granting plaintiff’s motion to taire the deposition of a witness before trial. The motion papers show only that the witness, whose examination is sought before trial, is material and important. This is not a sufficient compliance with the provisions of section 288 of the Civil PracticeAct which requires a showing of “ special circumstances ”. Order reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. All concur.